                                                                             CLERK'
                                                                                  S OFFICEU.S.DIST,COUR-I
                                                                                    AT ROANOV ,VA
                                                                                         FI
                                                                                          LED

                                                                                    JAN 22 2219
                      IN TH E UN ITED STATES DISTRICT CO URT                   JULIA C DUDL   C RK
                     FOR TH E W ESTER N D ISTRICT O F W RG IN IA              BY:
                                                                                    D      CL , g'-'xw
                                 RO AN O K E D IW SIO N

A DIèIM R YAN D AN IEL,                             CASE N O .7:18CV00586

                      Plaintiff,
V.                                                  M EM O RAN DUM O PINION

A DULT DETENTION CENTER ,
c K ,                                               By: G len E.Conrad
                                                    SeniorU nited States DistrictJudge
                      Defendants.

       A drian Ryan D aniel,a V irginia inm ate proceeding pro K ,filed this civilrights action

pursuant to 42 U .S.C .j 1983,alleging thatjailofficialsunlawfully removed him          from work
releasefortesting positivefordnlg use.Hehasnow paidthe $400.00Gling costs. Afterreview
ofthe record,the courtconcludesthatthiscivilaction m ustbe sum m arily dism issed.

                                               1.

       Atthe tim e hisclaim sarose,D anielw as confined atthe DanvilleA dultD etention Center

(EEDADC''). Hewasserving a sentence ofeleven monthsand 29 days. On April30,2018,
D aniel began participating in the DAD C work release program . A ll w ork release inm ates

underwent random drug testing on Septem ber 17,2018. Ofticer Chandler showed D anielhis

test. ET aintlines show ed on A mphetam ine and opiates.'' Com pl.3,ECF N o.1. D anieldenied

having taken drugsand insisted the testw as negative for drug use,because faintlines showed on

a1lsix panels ofthe test. Lt.Huntordered anothertestforD aniel,w ith the same results. D aniel
                                                                         .




recqived a disciplinary charge fortesting positive foropiates.

       Atthe disciplinary hearing,D anielpresented evidence thatcertain legalm edications that

he had taken on Septem ber27,2018,could have caused afalse positive on the drug tests.D aniel

denied having taken any opiates. Captain W alker,the hearing officer,had both ofD aniel's drug
tests.ETrom 4 feetaway,(Daniellcouldseethelineunderopiates,''andhetold Walkerthatthe
testsw ere both negative. ld.at5. W alker stated thatw ithoutproof Danielhad taken the legal

m edicationsthatm ighthave caused a false positive on the drug test,W alkerwas Gnding D aniel

guilty of testing positive for opiates. H e ordered Daniel rem oved from work release and

deducted ten daysofhis good conducttim e. O n appeal,Daniel'srequestforoutside analysis of
                         '
the drug testpanels was denied, and W alker,s rulings w ere upheld.l A ccording to D aniel,he

could have earned between $8,000 and $10,000 in the work releaseprogram during the last 18

weeksofhisjailtime.Hecompletedserviceofhisprisonterm onJanuary 18,2019.
        Danielfiled this j1983 action in December 2018 againstDADC,Hunt,Chandler,
W alker,M ardiavich,and two other DAD C officials. Liberally constnled,the complaintalleges

thatthese defendants deprived Danielofhis potentialearnings from w ork release based on false

positive drug test results,in violation of due process. A s relief,Daniel seeks com pensatory

dam agesforthew ageshe was unable to earn afterbeing rem oved from work release.

                                                II.

        The court is required to dism iss any action or claim Gled by a prisoner against a

govem m entalentity orofficerifthe courtdeterm ines the action orclaim is frivolous,m alicious,

orfailstostateaclaim onwhichreliefmaybegranted.28U.S.C.j1915A(b)(1).A (tfrivolous''
claim is one thatççlacks an arguable basiseither in law or in fact,''because itisttbased on an

indisputably meritless legaltheory''or its çGfactualcontentions are clearly baseless.'' N eitzke v.

W illiams,490U.S.319,325,327(1989)(interpretingEffrivolous''informerversionof28U.S.C.
j 1915(d)). Section 1983permitsan aggrieved partyto fileacivilaction againstaperson for
actionstaken undercolorof state 1aw thatviolated his constitutionalrights. Cooperv.Sheehan,
    '
        1 Daniel'swife also visited with DADC DirectorFrank M ardiavich and recorded theirinterview .
M ardiavich refused to provide hera copy ofthe drug testing policy orto answermany ofherquestions.
He also refused to giveherDaniel'sdrug testswithouta subpoena.
735F.3d 153,158(4thCir.2013).
       Asan initialmatter,DanielcannotprevailagainsttheDADC. A jailbuilding cannot
qualify asaperson subjecttobeingsuedunderj1983.Thus,thecoul'tmustdismisshisclaims
againsttheDADC. W hiletheotherdefendantsmay be sued under51983,theclaimsagainst
them m ustbe dism issed forotherreasons.

       The Due Process Clause of the Fourteenth A m endm ent provides that no state shall

lEdeprive any person oflife,liberty,orproperty w ithoutdue process of law .'' U .S.Const.am end.

XIV,j 1. Prison disciplinary proceedingsthatimplicatea protected liberty interest,such as
accum ulated good conduct tim e, trigger federal due process protections. See W olff v.

McDonnell,4l8U.S.539,557-58(1974).Ontheotherhand,dcgplrison disciplinaryproceedings
are notpartof a crim inalprosecution,and the fullpanoply of rights due a defendant in such

proéeedingsdoesnotapply.'' Id.at556.Theinmatefacingaprisondisciplinarychargeenjoys
theselimited,constitutionallyguaranteedproceduralprotections:(1)writtennoticeofthecharge;
(2)disclosureofevidenceagainsthim;(3)therightto callwitnessesand presentdocumentary
evidenceabsentsafetyconcerns;(4)aneutralfactsnder;and(5)awritten statementofreasons
fordisciplinary action. Id.at564-71.

       The evidentiary standard for prison disciplinary proceedings also differs from the

standard used in crim inal proceedings. Ci-
                                          f'
                                           he fundam ental fairness guaranteed by the D ue

Process Clause does not require courts to set aside decisions of prison administrators (in
disciplinary proceedings! thathave some basis in fact.'' Superintendent.M ass.Corr.Inst.,
Walpolev.Hill,472U.S.445,456(1985).Thus,whenan inmatechallengestv suftkiency of
the evidence to supporthis disciplinary conviction orpenalty,due process requirem ents are m et

w hen there is Sûsom e evidence''in the record dûthatcould supportthe conclusion reached.'' 1d.at
455-56. Determ ining Sswhether this standard is satisfied does not require exam ination of the

entire record, independent assessm ent of the credibility of w itnesses, or the weighing of

evidence-'' 1d.at455.

       Because Danielwaspenalized w ith the lossofearned good conducttim e,he w as entitled

to the due process protections m andated under W olff and H ill.2 The only challenge he brings,

how ever, is to the sufticiency of the evidence to supportthe hearing officer's finding. A s

evidence atthe hearing,W alkerhad whathe interpreted astwo testdevicesshow ing positive for

opiates,D aniel's statem ent that he had not taken opiates,D aniel's evidence that other drugs

prescribed to him could cause false positive drug testresults,and D aniel's belief that the two

tests were negative foropiates. W alkerapparently found thatthe credibility ofthe testresultsas

h.e read them outweighed D aniel's evidence,and ruled thatD anielwas guilty oftesting positive

for bpiates. lt is notthe court's province to rew eigh allthe evidence or D aniel's credibility.

Because the officer's decision w as supported by som e evidence in the record,the hearing result

had somebasisin factandthuscomportedwith dueprocess.Hill,472U.S.at456.

       Finally,D aniel's claim thathe was wrongfully denied w ork release forthe last 18 weeks

ofhis sentence statesno constitutionalviolation actionable underj1983. Prisonershave no
constitutionalrightto have ajob in prison,to maintain a particularjob,orto receive a due
processhearingbeforebeing removedfrom aprisonjob. SeeAdamsv.James,784 F.2d 1077,
1079(4thCir.1986);Altizerv.Paderick,569F.2d812,813(4thCir.1978).Inmatesalsodonot
haveaprotectedlibertyorpropertyinterestinaprisonjobassignment;thus,prisonofficialsmay
terminateaninmatefrom hisjobforanyreasonwithoutoffendingfederaldueprocessprinciples.
SeeBulgerv. United StatesBureau ofPrisons,65 F.3d 48,49(5th Cir.1995). Similarly,an
       2 The courtnotes thatDanieldoes notseek restoration of his good conducttime. M oreover,
becauseDanielwasdueforrele% e on January 18,2019,any claim forrestoration ofgood tim eappearsto
bemoot.
lnmate bas no constitutlonally protected interest in work release participation or potenfal

emmlngs.SeeKitchenv.Upshaw.286F.3d 179,188(4thClr.2002).Accore gly,noneofthe
defendnntsvlolated Danlel'sconstitlltlonaldghtsby rem ovlng hlm âom work release,based on

theposltivedrngtests,orbyfallingto reversethehendngom cer'snllings.

                                           111.

       Forthesereasoûs,the O IM concludesthatDanielhasnotstated factsgiving dseto any

constitue nalclnlm. Therefore,thecourtwillsllmmnrlly dlsmissthe action Fithoutpiejudlce
lmder j1915A(b)(1) for failure to state a clnlm upon which relief could be ranted. An
appropriateorderwillentertbisday.DismissalwlioutprejudiceleavesDsnlelâeetoreslehis
chimqh '
       anew and separateciviladion,ifhesodesires.

       'Ihe Clerk ls A ected to send copies oftbls memorandum opinion and accompanying

orderto Dnnlel.
       ENTER:This X        day ofJanuam 2019.



                                                  SeniorUnitedSvtesDisG ctJudge




                                            5
